                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ADAMO DEMOLITION COMPANY,
d/b/a ADAMO GROUP INC., and
ADAMO GROUP,

                    Plaintiffs,                       Civil Case No. 19-11999
                                                      Honorable Linda V. Parker
v.

INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 150 and
JAMES M. SWEENEY,

               Defendants.
____________________________________/

OPINION AND ORDER DENYING PLAINTIFFS’ MOTION TO REMAND
      AND GRANTING DEFENDANTS’ MOTION TO DISMISS

      Defendants filed a “Joint Notice of Removal” on July 5, 2019, removing the

Complaint Plaintiffs filed in the Wayne County Circuit Court to federal court.

Defendants assert that this Court has subject matter jurisdiction pursuant to 28

U.S.C. § 1441(a) because Plaintiffs’ state law claims are preempted under § 301 of

the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185(a). Arguing

that their claims are not preempted, Plaintiffs have filed a motion asking the Court

to remand the matter to state court. (ECF No. 7.) The motion has been fully

briefed. (ECF Nos. 12, 15.) Because the Court disagrees with Plaintiffs regarding

its jurisdiction over the claims in its Complaint, it is denying their motion.
      The Court therefore has jurisdiction to also decide Defendants’ motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 6.)

Defendants seek dismissal of Plaintiffs’ claims because, Defendants argue, they are

preempted by § 301 of the LMRA. Alternatively, Defendants contend that

Plaintiffs claims are preempted by the Garmon Doctrine, San Diego Bldg. Trades

Council v. Garmon, 359 U.S. 236, 245 (1959). Defendants also argue that

Plaintiffs cannot assert § 301 claims against an individual and this is further reason

to dismiss Plaintiffs’ claims against Defendant James Sweeney. Defendants’

motion to dismiss also has been fully briefed. (ECF Nos. 10, 13.)

I.    Applicable Standards

      A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of

the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). Under Federal Rule of Civil Procedure 8(a)(2), a pleading must

contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” To survive a motion to dismiss, a complaint need not contain

“detailed factual allegations,” but it must contain more than “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action . . ..”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not

“suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’ ”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

                                           2
      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’ ” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

      In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

      Ordinarily, the court may not consider matters outside the pleadings when

deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

1989)). A court that considers such matters must first convert the motion to

dismiss to one for summary judgment. See Fed. R. Civ. P 12(d). However,

                                           3
“[w]hen a court is presented with a Rule 12(b)(6) motion, it may consider the

[c]omplaint and any exhibits attached thereto, public records, items appearing in

the record of the case and exhibits attached to [the] defendant’s motion to dismiss,

so long as they are referred to in the [c]omplaint and are central to the claims

contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008).

      The Sixth Circuit has advised that “[w]hen deciding a motion to remand,”

the court should “apply a test similar to, but more lenient than, the analysis

applicable to a Rule 12(b)(6) motion to dismiss.” Casias v. Wal-Mart Stores, Inc.,

695 F.3d 428, 433 (2012) (citing Walker v. Philip Morris USA, Inc., 443 F. App’x

946, 952-54 (6th Cir. 2011)). The court “may ‘pierce the pleading’ and consider

summary judgment evidence, such as affidavits presented by the parties.” Id.

“The court may look to material outside the pleadings for the limited purpose of

determining whether there are ‘undisputed facts that negate the claim.’ ” Id.

(quoting Walker, 443 F. App’x at 955-56).

      Thus, while Plaintiffs do not refer expressly in their Complaint to the

collective bargaining agreement which Defendants argue leads to § 301

preemption in this case, the Court believes it may consider the existence of the

agreement and its terms when deciding the motion to remand. Moreover, Plaintiffs

allegations allude to the existence of a CBA between Plaintiffs and Defendant

                                          4
International Union of Operating Engineers Local 150. As will be apparent below,

the Court finds that the agreement is central to Plaintiffs’ claims.

II.   Factual and Procedural Background

      Plaintiffs Adamo Group, Inc. and Adamo Group are assumed names of

Plaintiff Adamo Demolition Company (collectively “Adamo”). (Compl. ¶ 2, ECF

No. 1 at Pg ID 13.) Adamo is a nationwide demolition company. (Id. ¶ 15, Pg ID

21.) Sometime prior to March 2018, Commercial Contracting Corporation

(“CCC”) awarded Adamo a subcontract to complete a substantial demolition

project at the Ford Assembly Plant in Chicago, Illinois (“Ford Project”). (Id. ¶ 21,

Pg ID 21.) CCC was the prime contractor on the project. (Id.)

      Although not mentioned by Plaintiffs in their Complaint, the Ford Project

was governed by the National Maintenance Agreement (“NMA”), a national

collective bargaining agreement covering certain projects for large industrial

owners, including Ford Motor Company. (Notice of Removal ¶ 15, ECF No. 1 at

Pg ID 5.) Adamo and Defendant International Union of Operating Engineers

Local 150 (“Local 150”) were bound to the terms of the NMA. (Id. ¶ 16, Pg ID 5.)

These terms govern, among other things, the rights and responsibilities of local

unions and out-of-state contractors with respect to the hiring and referral of craft

workers, such as the machine operators needed for the Ford Project. (Id. ¶ 17, Pg

ID 5.) For example, the NMA requires out-of-state contractors to hire craft

                                           5
workers in the area where work is performed in accordance with the hiring

procedures in the area. (Id. ¶ 18, Pg ID 5.) These local procedures govern the

number of outside employees a contractor may bring in from its own workforce

and the number of workers the contractor must accept as referrals from the local

union, and the qualifications of those workers. (Id.)

      Before starting the Ford Project, Adamo advised Local 150 that Adamo

needed approximately eighty-six experienced, trained, and qualified machine

operators for the project. (Compl. ¶ 22, ECF No. 1 at Pg ID 21.) Adamo further

advised Local 150 that it would provide thirty-five qualified operators and had four

operators in place from Local 150. (Id. ¶ 23, Pg ID 21.) Thus, Adamo needed

Local 150 to provide an additional forty-seven operators. (Id.)

      On multiple occasions, Adamo further informed Local 150 and its President-

Business Manager, Defendant James Sweeney (“Sweeney”) (collectively

“Defendants”), that the Ford Project “was extremely time sensitive and any failure

or refusal to dispatch [the required number of] experienced, trained and qualified

workers would create significant monetary damages, interfere with, hinder and

harm Adamo’s ability to meet its contractual obligations to CCC and Ford.” (Id.

¶¶ 4, 24, 25, Pg ID 13, 22.) Adamo also repeatedly informed Local 150 “that

experienced, trained and qualified workers were indispensable for creating a safe

work environment and any failure to provide them would interfere with, harm and

                                         6
hinder Adamo’s ability to meet its contractual duties to CCC and Ford.” (Id. ¶ 26,

Pg ID 22.) Adamo alleges that Defendants nevertheless “willfully refused to

provide Adamo contract information for proposed workers, refused to give

reasonable assurances to Adamo that operators were experienced, trained and

qualified before they were dispatched, and refused to fulfill Adamo’s request to

verify and confirm [the operators’] qualifications.” (Id. ¶ 27, Pg ID 22.) Adamo

claims that the operators Local 150 provided were unqualified, and it provides

several examples to demonstrate their ineptness. (Id. ¶ 34, Pg ID 23-24.)

      According to Adamo, Defendants also “took deliberate steps to actively and

purposefully interfere with the [Ford] Project’s progression by inhibiting the

experienced, trained and qualified union operators Adamo provided.” (Id. ¶ 28, Pg

ID 22.) Adamo claims that a Local 150 representative on the Ford Project told

Adamo’s Executive Vice President: “Off the record, the Union sent me over here

to cause trouble for Adamo.” (Id. ¶ 29, Pg ID 23.) Local 150 allegedly interfered

with Adamo’s performance on the Ford Project by ordering the operators Adamo

provided to immediately stop work and “Get off the machines.” (Id. ¶ 30, Pg ID

23.) Defendants used “pressure tactics and intimidation” to replace Adamo’s

operators “with grossly unqualified operators.” (Id. ¶ 31, Pg ID 23.)

      Adamo alleges that Defendants’ actions “caused disruption and difficulty for

Adamo in satisfying [its] obligations to CCC and Ford under the contract[]” and

                                         7
“caused Adamo to breach certain contractual duties to CCC and Ford.” (Id. ¶¶ 32,

35, Pg ID 23-24.) Their actions also “created unnecessary delays, extra payroll

and benefits obligations, orientation costs, … damages to personal and real

property, and interfered with Adamo’s contractual relationship, and prospective

advantageous business expectancies with CCC and Ford.” (Id. ¶ 36, Pg ID 24.)

      Adamo also alleges that beginning in March 2019, Defendants made

defamatory statements concerning Adamo. (Id. ¶ 37, Pg ID 24.) Adamo claims

that these false and defamatory statements are affecting its reputation. (Id. ¶ 38, Pg

ID 24.)

      In a Complaint filed in state court on June 7, 2019, Adamo asserts the

following state-law claims against Defendants based on the above conduct:

      I.     Tortious Interference with Contract with CCC;
      II.    Tortious Interference with Business Relationships or
             Expectancies with CCC;
      III.   Tortious Interference with Business Relationships or
             Expectancies with Ford;
      IV.    Tortious Interference with Business Relationships or
             Expectancies with Union Operators;
      V.     Injurious Falsehoods Harmful to Adamo’s Interests; and,
      VI.    Slander/Defamation.

(Compl. at 14-24, ECF No. 1 at Pg ID 25-35.) As indicated, Defendants removed

Adamo’s Complaint to federal court pursuant to 28 U.S.C. § 1331 on July 5, 2019,

asserting that all of Adamo’s claims are “inextricably intertwined with and

require[] interpretation of the NMA.” (Notice of Removal ¶ 20, ECF No. 1 at Pg

                                          8
ID 6.) Thus, Defendants maintain, the claims are completely preempted by § 301

of the LMRA.

III.   Applicable Law and Analysis

       A.    Preemption Generally

       Pursuant to Section 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.” To determine whether federal-question jurisdiction exists, the

courts look to the plaintiff’s complaint:

       “The presence or absence of federal-question jurisdiction is governed
       by the ‘well-pleaded complaint rule,’ which provides that federal
       jurisdiction exists only when a federal question is presented on the
       face of [the] plaintiff’s properly pleaded complaint . . . The rule makes
       the plaintiff the master of the claim; he or she may avoid the federal
       jurisdiction by exclusive reliance on state law.”

Smolarek v. Chrysler Corp., 879 F.2d 1326, 1329 (6th Cir. 1989) (en banc)

(quoting Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987)) (internal citation

omitted). It is well established, however, that state law claims arising from a

breach of a collective bargaining agreement (“CBA”) are preempted by Section

301 of the LMRA and may be removable to federal court regardless of whether the

plaintiff actually alleges federal claims on the face of his or her complaint.

Caterpillar, 482 U.S. at 392 (citing Gully v. First Nat’l Bank, 299 U.S. 109, 112-

13 (1936)). Yet, it also is “settled law” that a federal defense may not be the basis

of removal to federal court. See id.
                                            9
      A court’s determination of whether a state law claim is preempted by the

LMRA focuses on whether the state law “confers nonnegotiable state-law rights on

employers or employees independent of any right established by contract, or,

instead, whether evaluation of the . . . claim is inextricably intertwined with

consideration of the terms of the labor contract.” Allis-Chalmers Corp. v. Lueck,

471 U.S. 202, 213 (1985). As the Supreme Court subsequently explained, a state

law is not preempted by the LMRA if “resolution of the state-law claim does not

require construing the collective-bargaining agreement.” Lingle v. Norge Div. of

Magic Chef, Inc., 486 US. 399, 407 (1988). Stated differently: “Section 301

preempts only state law claims that are substantially dependent on analysis of a

collective-bargaining agreement …, not claims that only tangentially involve CBA

provisions.” Fox v. Parker-Hannifin Corp., 914 F.3d 795, 799-800 (6th Cir. 1990)

(internal quotation marks and citations omitted).

      The Sixth Circuit has developed a two-step approach for determining

whether § 301 preempts a state-law claim:

      First, the district court must examine whether proof of the state law
      claim requires interpretation of collective bargaining agreement terms.
      Terwilliger v. Greyhound Lines, Inc., 882 F.2d 1033, 1037 (6th Cir.
      1989), cert. denied, 495 U.S. 946, 110 S. Ct. 2204, 109 L.Ed.2d 531
      (1990). Second, the court must ascertain whether the right claimed by
      the plaintiff is created by the collective bargaining agreement or by
      state law. If the right both is borne of state law and does not invoke
      contract interpretation, then there is no preemption. However, if
      neither or only one criterion is satisfied, section 301 preemption is
      warranted. Id. See also Smolarek v. Chrysler Corp., 879 F.2d 1326,
                                          10
      1331 (6th Cir.), cert. denied, 493 U.S. 992, 110 S. Ct. 539, 107
      L.Ed.2d 537 (1989).

DeCoe v. Gen. Motors Corp., 32 F.3d 212, 216 (6th Cir. 1994). When assessing

the first criteria, “the court is not bound by the ‘well-pleaded complaint’ rule, but

rather, looks to the essence of the plaintiff’s claim, in order to determine whether

the plaintiff is attempting to disguise what is essentially a contract claim as a tort.”

Id. (citing Terwilliger, 882 F.3d at 1037). “If the plaintiff can prove all of the

elements of his claim without the necessity of contract interpretation, then his

claim is independent of the labor agreement.” Id. (citing Dougherty v. Parsec,

Inc., 872 F.2d 766, 770 (6th Cir. 1989)). “[N]either a tangential relationship to the

CBA, nor the defendant’s assertion of the contract as an affirmative defense will

turn an otherwise independent claim into a claim dependent on the labor contract.”

Id. (citing Fox, 914 F.2d at 800).

      If the Court finds any of Adamo’s claims preempted by § 301, it must deny

the motion to remand. That is because the Court has federal subject matter

jurisdiction under § 1331 if at least one of Adamo’s claims is preempted.1

      B.     Tortious Interference

      Adamo asserts claims for tortious interference of contract and tortious

interference with business relationships or expectancies. In Michigan, these claims


1
  Even if some of Adamo’s claims are not preempted, the Court has supplemental
jurisdiction over those claims under 28 U.S.C. § 1367.
                                         11
“require that a defendant’s conduct either be per se unlawful or be a lawful act

done with malice and without legal justification.” T.H. Eifert, Inc. v. United Ass’n

of Journeymen, 422 F. Supp. 2d 818 (W.D. Mich. 2006) (citing Derderian v.

Genesys Health Care Sys., 689 N.W.2d 145, 158-59 (Mich. Ct. App. 2004)); see

also CMI Int’l, Inc. v. Intermet Int’l Corp., 649 N.W.2d 808, 812 (Mich. Ct. App.

2002) (citing cases). The conduct must be “improper,” and “improper interference

requires both the absence of justification and the purpose of interfering with [the]

plaintiff’s contractual rights or [the] plaintiff’s business relationship or

expectancy.” Winemko v. Valenti, 513 N.W.2d 181, 185 & n.3 (Mich. Ct. App.

1994).

      In the Complaint, to support its tortious interference claims, Adamo

identifies the following “improper” actions by Defendants: “when they purposely

failed to timely dispatch the required number of experienced, trained and qualified

operators requested by Adamo”; when they “interfer[ed] with the workers Adamo

provided”; when they “provided seriously unqualified workers”; “when they

threatened Adamo’s highly experienced, trained and qualified operators and

ordered them to immediately stop working and “Get off the machines” and …

banned experienced operators from the site”; and when they charged these workers

and ordered them to pay money. (Pl.’s Br. in Supp. of Mot. at 12-14, ECF No. 7 at

Pg ID 173-75, citing Compl. ¶¶ 13, 14, 23-25, 30-31, 33-34.) Adamo maintains

                                           12
that this conduct does not require interpretation of any terms of a CBA. (Id. at 16,

Pg ID 177.) Defendants disagree.

      Defendants argue that “to determine if [their] conduct was or was not

justified or could ever be justified, the court necessarily must examine the parties’

relationship, created and governed exclusively by the NMA, and their respective

rights and duties under the NMA, in connection with this dispute.” (Defs.’ Resp.

Br. at 11, ECF No. 12 at Pg ID 270.) Defendants explain that Local 150’s

obligation to dispatch a given number of skilled workers arose from the NMA,

specifically Article XIX.2 (Id. at 12, Pg ID 271.) According to Defendants,

“whether [they] were justified in dispatching fewer workers, or less skilled

workers, than [Adamo] demanded will require the court to examine the terms of

the NMA and the area referral procedures incorporated into the NMA.” (Id. at 11,

Pg ID 270, footnote omitted.) Similarly, whether it was “improper” for Defendants

to hinder or prevent Adamo’s operators from working on the project is dependent

on Article XXII of the NMA, which bars “work stoppages, slow downs or other

disruptive activity for any reason by the Union or by any employee.” (Id. at 13, Pg

ID 272; see also Defs.’ Resp. Ex. 1 at 17, ECF No. 12-2 at Pg ID 302.) The same



2
  Article XIX of the NMA, titled “Hiring and Transfer of Craft Workers”, states in
relevant part” “The Employer agrees to hire Craft Workers in the area where work
is performed or is to be performed in accordance with the hiring procedure existing
in the area ….” (Defs.’ Resp., Ex. 1 at 16, ECF No. 12-2 at Pg ID 301.)
                                         13
is true with respect to the “pressure tactics and intimidation” Defendants allegedly

engaged in during the Ford Project to “displace experienced, trained and qualified

operators … and replace them with grossly unqualified operators.” If Adamo’s

“qualified” workers were not entitled to work on the project under the NMA,

Defendants did not act improperly to displace them.

      Whether Defendants’ conduct was justified or “improper” is inextricably

intertwined with and dependent upon the terms of the NMA. Adamo’s tortious

interference claims therefore are fully preempted. See Adkins v. Gen. Motors

Corp., 946 F.2d 1201-, 1211-12 (6th Cir. 1991) (concluding that the plaintiffs’

tortious interference claims were preempted as the court would have to determine

what rights the plaintiffs had under the CBA to adjudicate the claim); T.H. Eifert,

422 F. Supp. 2d at 838 (holding that the plaintiffs tortious interference claims were

preempted by § 301 where “[t]he rights claimed by [them] were created by the

collective bargaining agreement rather than by state law[]” and “where the

wrongfulness of [the d]efendants’ conduct inevitably will turn on the relationship

between the parties established by the [CBA]”).

      The Court therefore concludes that Adamo’s tortious interference claims are

preempted by § 301 and must be dismissed.




                                         14
      C.     Injurious Falsehoods and Defamation

      Adamo alleges that Defendants “intentionally and maliciously publish[ed] to

third parties unprivileged, injurious, false and defamatory statements concerning

Adamo.” (Compl. ¶ 37, ECF No. 1 at Pg ID 24.) In Counts V and VII of Adamo’s

Complaint, alleging injurious falsehoods and slander/defamation, respectively,

Adamo indicates that those false statements were made to the “experienced, trained

and qualified union operators” it needed to complete the Ford Project. (Id. ¶¶ 89,

106.) The only specific statements Adamo identifies in its pleading are alleged

instructions to the workers to “Get off machinery” and “[i]mmediately stop

working.”3 (Id. ¶¶ 30, 93, 106.)

      Under Michigan law, “a defendant commits an injurious falsehood if [it]

publishes a false statement either with knowledge of its falsity or ‘in reckless

disregard of its truth or falsity.’ ” Webster v. United Auto Workers, Local 51, 394

F.3d 436, 442 (6th Cir. 2005) (quoting Kollenberg v. Ramirez, 339 N.W.2d 176,

179 (Mich. Ct. App. 1983)). The statement must be harmful to the plaintiff’s

interests. Kollenberg, 339 N.W.2d at 179. In Michigan, slander is considered

defamation. MacDonald & Goren, PC v. Aetna Cas. and Surety Co., No. 93-2624,



3
 In the motion to remand, Adamo also refers to an alleged statement Defendant
Sweeney made to an unidentified Ford Executive that Adamo did not know what it
was doing and should not be working on the job. (Pls.’ Mot. at 14, ECF No. 7 at
Pg ID 175.) This statement is not referenced in the Complaint, however.
                                        15
1995 WL 106127, at *2 (6th Cir. Mar. 10, 1995). Defamation, under Michigan

law, requires proof of the following:

      “1) a false and defamatory statement concerning the plaintiff, 2) an
      unprivileged communication to a third party, 3) fault amounting to at
      least negligence on the part of the publisher, and 4) either actionability
      of the statement irrespective of special harm or the existence of
      special harm caused by publication.”[4]

Nichols v. Moore, 477 F.3d 396, 399 (6th Cir. 2007) (quoting Rouch v. Enquirer &

News, 487 N.W.2d 205, 211 (Mich. 1992)).

      Defendants maintain that the collective bargaining agreement is inextricably

intertwined with the determination of whether their alleged statements were false

and unprivileged. Adamo argues that the truthfulness of the statements at issue

and Defendants’ privilege in asserting them are defenses instead, and “the presence

of a federal question, even a § 301 question, in a defensive argument” does not

transform a plaintiff’s state law claim into one arising under federal law that

permits removal to federal court. See Caterpiller Inc., supra.


4
 The Michigan courts explain that a defamatory statement is one that “tends to
harm the reputation of another by lowering that person’s estimation within the
community or by deterring third persons from associating or dealing with him.”
Mich. Microtech, Inc. v. Federated Publ’ns, Inc., 466 N.W.2d 717, 720 (Mich. Ct.
App. 1991) (citing Nuyen v. Slater, 127 N.W.2d 369 (Mich. 1964)). “A
corporation does not have a reputation in a personal sense; however, it does have a
business reputation that can be defamed.” Id. As relevant to the present matter, an
action for defamation against a corporation exists “if the corporation is one for
profit, and the matter tends to prejudice it in the conduct of its business or to deter
others from dealing with it[.]” Id. (citing Heritage Optical, Inc. v. Levine, 359
N.W.2d 210 (1984)).
                                           16
      If the alleged defamatory statements were published in the setting of a labor

dispute, federal law guides this Court’s analysis. Davis Co. v. United Furniture

Workers of Am., AFL-CIO, 674 F.2d 557, 562 (6th Cir.), cert. denied, 459 U.S. 968

(1982) ; see also Linn v. United Plant Guard Workers of Am., Local 114, 383 U.S.

53, 55 (1966). Under the National Labor Relations Act (“NLRA”) a “labor

dispute” is “any controversy concerning terms, tenure or conditions of

employment, or concerning the association or representation of persons in

negotiating, fixing, maintaining, changing, or seeking to arrange terms or

conditions of employment, regardless of whether the disputants stand in the

proximate relation of employer and employee.” 29 U.S.C. § 152(9). This

definition is construed very broadly and “rarely have courts found concerted union

activities to fall outside this broad definition.” Beverly Hills Foodland, Inc. v.

United Food and Commercial Workers Union, Local 655, 39 F.3d 191, 195 (8th

Cir. 1994) (citing Hasbrouck v. Sheetmetal Workers Local 232, 586 F.2d 691, 694

n.3 (9th Cir. 1978); see also Trustees of Painters Union Dep. Fund v. Int’l

Interior/Exterior Specialists Co., No. 05-70110, 2007 WL 951414, at *7 (E.D.

Mich. Mar. 27, 2007) (Robert, J.). Where a union acts for some arguably job-

related reason and not out of pure social or political concern, a “labor dispute”

exists. See Hasbrouck, 586 F.2d at 694 n. 3. In the present matter, the alleged

defamatory statements were made for job-related reasons—that being, Defendants’

                                          17
maintenance that some of Adamo’s workers should not have been working on the

Ford Project pursuant to the NMA.

      Under federal law, recovery is permitted under a state law defamation claim

for a defamatory statement arising from a labor dispute only if the defendant made

the statement with malice, that is with knowledge of its falsity or with reckless

disregard for whether it is true or false. Linn, 383 U.S. at 55. Conversely, there

can be no recovery for defamation uttered or published in the setting of a labor

dispute in the absence of malice. Davis Co., 674 F.2d at 562. This rule applies to

all state law libel actions. See Old Dominion Branch No. 496, Nat’l Ass’n of Letter

Carriers v. Austin, 418 U.S. 264, 273 (1974) (“[L]ibel actions under state law [are]

pre-empted by the federal labor laws to the extent that the State sought to make

actionable defamatory statements in labor disputes which were published without

knowledge of their falsity or reckless disregard for the truth.”). “Under Linn, a

plaintiff must prove, in addition to the elements set out by state law, that the

defendant published the statement in question with ‘actual malice’ as that term is

defined in New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 … (1964), and its

progeny.” Holbrook v. Harman Auto., Inc., 58 F.3d 222, 225 (6th Cir. 1995)

(citing Linn, 383 U.S. at 64-65; Barss v. Tosches, 785 F.2d 20, 21 (1st Cir. 1986);

Davis Co., 674 F.2d at 562).




                                          18
      As such, to recover on its state law defamation claim, Adamo bears the

burden of showing that Defendants “made a false disparaging statement with

‘actual malice.’ ” Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 491

(1984) (citing New York Times Co., 376 U.S. at 279-80); see also Philadelphia

Newspapers, Inc v. Hepps, 475 U.S. 767, 776 (1986) (“the plaintiff bear[s] the

burden of showing falsity, as well as fault”). Adamo does not dispute Defendants’

assertion that the determination of whether their statements were false is dependent

upon the terms of the labor agreement. Therefore, the Court concludes that the

claims also are preempted and must be dismissed. However, even if LMRA

preemption does not apply to Adamo’s defamation and injurious falsehood claims,

the claims are subject to dismissal under Rule 12(b)(6).

      “A plaintiff claiming defamation must plead a defamation claim with

specificity by identifying the exact language that the plaintiff alleges to be

defamatory.” Thomas M. Cooley Law Sch. v. Doe, 833 N.W.2d 331, 341 (Mich.

Ct. App. 2013); see also Bhan v. Battle Creek Health Sys., 579 F. App’x 438, 446

(6th Cir. 2014). A defamation claim cannot be premised upon “ ‘loose, figurative,

or hyperbolic language which would negate the impression that the writer was

seriously maintaining’ an assertion of fact.” Seaton v. TripAdvisor LLC, 728 F.3d

592, 597 (6th Cir. 2013) (quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 20-




                                          19
21 (1990)). “[A] statement … which does not contain a provably false factual

connotation” also is not actionable. Milkovich, 497 U.S. at 20.

      In the Complaint, Adamo identifies only two allegedly defamatory

statements: Local 150’s order to Adamo’s operators to (1) “stop work” and (2)

“Get off the machines.” Neither statement is an actionable objective statement of

fact. Moreover, neither statement concerns Adamo, which is an essential element

of Adamo’s claims. See supra.

IV.   Conclusions

      For the reasons stated, the Court concludes that Adamo’s claims are

preempted by federal law. For that reason, the Court is DENYING Adamo’s

motion to remand the matter to state court (ECF No. 7) and is GRANTING

Defendants’ motion to dismiss (ECF No. 6.)

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: January 30, 2020




                                        20
